        Case 1:19-cv-04513-JMF-KNF Document 21 Filed 07/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
MARISOL TONES o/b/o MM,1                                                :
                                                                        :
                                    Plaintiff,                          :    19-CV-4513 (JMF)
                                                                        :
                  -v-                                                   :    ORDER ADOPTING
                                                                        :      REPORT AND
COMMISSIONER OF SOCIAL SECURITY,                                        :   RECOMMENDATION
                                                                        :
                                    Defendant.                          :
                                                                        :
----------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        In this Social Security case, the parties’ cross-motions for judgment on the pleadings,

made pursuant to Rule 12(c) of the Federal Rules of Civil Procedure, were referred to Magistrate

Judge Fox for a Report and Recommendation. See ECF Nos. 14 & 18. In a Report and

Recommendation filed on June 9, 2020, Magistrate Judge Fox recommended that the Court deny

Plaintiff’s motion and grant the Commissioner’s motion. See ECF No. 23 (“R&R”), at 14.

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). A district court “must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3); see also United

States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To accept those portions of the report to

which no timely objection has been made, however, a district court need only satisfy itself that

there is no clear error on the face of the record. See, e.g., Wilds v. United Parcel Serv., 262 F.

Supp. 2d 163, 169 (S.D.N.Y. 2003). This clearly erroneous standard also applies when a party


1
       As Magistrate Judge Fox noted, “[t]he plaintiff’s name is Marisol Torres, reflected
erroneously as Marisol Tones in the complaint.” R&R 1 n.1.
         Case 1:19-cv-04513-JMF-KNF Document 21 Filed 07/10/20 Page 2 of 3



makes only conclusory or general objections, or simply reiterates his original arguments. See,

e.g., Ortiz v. Barkley, 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008).

         In the present case, the Report and Recommendation advised the parties that they had

fourteen days from service of the Report and Recommendation to file any objections, and

warned that failure to timely file such objections would result in waiver of any right to object.

See R&R 14. In addition, the Report and Recommendation expressly called the parties’

attention to Rule 72 of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). Id.

Nevertheless, as of the date of this Order, no objections have been filed and no request for an

extension of time to object has been made. Accordingly, the parties have waived the right to

object to the Report and Recommendation or to obtain appellate review. See Frank v. Johnson,

968 F.2d 298, 300 (2d Cir. 1992); see also Caidor v. Onondaga County, 517 F.3d 601 (2d Cir.

2008).

         Despite the waiver, the Court has reviewed the parties’ submissions and the Report and

Recommendation, unguided by objections, and finds the Report and Recommendation to be well

reasoned and grounded in fact and law. In particular, Magistrate Judge Fox correctly held that

the ALJ’s conclusion that Plaintiff’s daughter MM was not disabled was supported by substantial

evidence in the record and not based on legal error. See R&R 11-13. As Magistrate Judge Fox

noted, Plaintiff’s argument that there is additional evidence in the record that could support a

different finding does not affect that conclusion. See id. at 13; see also, e.g., Quinones on Behalf

of Quinones v. Chater, 117 F.3d 29, 36 (2d Cir. 1997) (“Where an administrative record supports

disparate findings, we must accept the ALJ’s factual determinations.”). Accordingly, the Report

and Recommendation is ADOPTED in its entirety, Plaintiff’s motion is denied, and the

Commissioner’s motion is granted.



                                                 2
      Case 1:19-cv-04513-JMF-KNF Document 21 Filed 07/10/20 Page 3 of 3



       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Order

would not be taken in good faith, and in forma pauperis status is thus denied. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to terminate ECF Nos. 14 & 18, and to close this case.

       SO ORDERED.

Dated: July 10, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               3
